DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

ABSTRACT



Provided are an apparatus and a computer-readable storage medium having stored therein a program that can determine keratoconus with a simple configuration so as to allow the apparatus and the program to be distributed widely and contribute to early diagnosis of keratoconus. In a keratometer as a keratoconus determination apparatus, a prediction model for keratoconus is stored in a memory. The prediction model is a logistic regression model in which three parameters that are a steep meridian refractive power, a flat meridian refractive power, and a value indicating whether or not a subject eye has a with-the-rule astigmatism, are independent variables, and a probability of keratoconus is a dependent variable. A control unit substitutes the three parameter values into the prediction model, to obtain a probability of keratoconus. When the probability is greater than a cutoff value, the subject eye is determined to be suspected of having keratoconus.


REASONS FOR ALLOWANCE
Claims 1-4 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Arguments/Remarks pages 7-16, filed 06/06/2022, with respect to independent claims 1 and 8 (and thereby dependent claims 2-4), as amended, have been fully considered and are persuasive. The examiner’s reasons for allowance of independent claims 1 and 8 are the same as those set forth in that response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/31/2022